t c summary opinion united_states tax_court katumba p kashama petitioner v commissioner of internal revenue respondent docket no 1811-04s filed date katumba p kashama pro_se angela j kennedy for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether petitioner is entitled to certain deductions claimed on schedule c profit or loss from business for the year in question in excess of amounts allowed by respondent some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was indianapolis indiana petitioner is an independent_contractor and works on a commission basis as a courier his sole client is a delivery service called pillow express although petitioner was available to make out-of-state deliveries his primary work for pillow express was local and in-state deliveries petitioner drove one of the two cars he owned for the majority of the deliveries however petitioner never made out-of-state deliveries using his own car if he had to deliver anything outside of indiana petitioner would either rent a car or drive a van owned by pillow express in addition when petitioner delivered large items locally he would use one of the vans owned by pillow express pillow express did not charge petitioner when he had to use a company van but it also did not reimburse petitioner for the cost of using his own vehicle to make some of the deliveries on hi sec_2001 federal_income_tax return petitioner reported a net business loss of dollar_figure on schedule c of hi sec_2001 federal_income_tax return petitioner reported gross_receipts of dollar_figure and deducted the following expenses expense car and truck repairs and maintenance supplies cell phone uniforms furniture computer total amount dollar_figure big_number big_number dollar_figure in the notice_of_deficiency respondent disallowed all but dollar_figure of the claimed deductions petitioner bears the burden_of_proof in showing whether he is entitled to deductions in excess of what respondent allowed in general_deductions are a matter of legislative grace 503_us_79 taxpayer sec_2petitioner was allowed car and truck expenses of dollar_figure cellular phone expenses of dollar_figure and other_amounts deducted from petitioner’s paycheck by pillow express of dollar_figure 3because of the year involved the examination of petitioner’s return at issue commenced after date therefore sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner applies however for the burden to be placed on the commissioner the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code sec_7491 and b on this record petitioner has not wholly satisfied that requirement therefore the burden has not shifted to respondent under sec_7491 116_tc_438 are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1 a income_tax regs such records must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 in the case of travel_expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including other_property used as a means of transportation computers and cellular phones under sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate 4although sec_280f contains an exception to the definition of property used as a means of transportation petitioner does not qualify for the exception pursuant to the statute expenses for any property of which substantially_all the use is in the business of providing transportation of property for compensation or hire need not meet the strict substantiation standard under sec_274 petitioner however offered no records establishing how often the property his two cars was used for a business_purpose and how often it was dedicated to personal_use petitioner admittedly sometimes rented a car or used a company van to make deliveries he was unable to prove how often he used his vehicle or whether the substantial use of these vehicles was for his business records or by other_sufficient_evidence corroborating the claimed expenses is required sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date petitioner’s records with respect to his car and truck expenses do not satisfy the requirements of sec_274 and the regulations cited petitioner claimed that he kept adequate books_and_records but that they were stolen from his car petitioner also claimed that pillow express maintained records of his mileage but he provided no substantiation from the company when asked about the seemingly inflated amount of car and truck expenses claimed on hi sec_2001 federal_income_tax return petitioner stated i was just going to guess in my head at the time i was doing the taxes i was just guessing because like i say i lost my records i was just guessing petitioner then acknowledged that the number did not sound right and was excessive petitioner offered into evidence a few invoices from pillow express substantiating that deliveries were made on certain dates petitioner testified he contemporaneously recorded the miles traveled making deliveries on those days in addition petitioner introduced copies of canceled checks purportedly showing the amounts spent on several occasions renting a car to make out-of-state deliveries petitioner claims the invoices and canceled checks substantiated the expenses petitioner listed on a worksheet he prepared for trial the court disregards this evidence in its entirety the court is not bound to accept petitioner’s uncorroborated or self-serving testimony 87_tc_74 one of the invoices petitioner introduced into evidence shows that petitioner made stops on a certain day petitioner wrote on the invoice that he traveled miles in making the deliveries however the addresses listed on the invoice are all within one block of each other in indianapolis in fact several of the businesses petitioner made deliveries to on that day were located in the same building with regard to the canceled checks many of the copies admitted into evidence appear to have been altered to increase the amount_paid to rental agencies in light of petitioner’s admission that he guessed the amount of car and truck expenses the court declines to consider this evidence due to lack of credibility the court holds that petitioner’s car and truck expenses were not properly substantiated under the cited legal authority petitioner therefore is not entitled to deductions in excess of amounts allowed by respondent for car and truck expenses with respect to the amount deducted for cellular phone expenses petitioner presented no additional receipts showing he was entitled to a deduction in excess of what was allowed by respondent in addition petitioner offered no evidence substantiating the purchase of a computer for use in his business because cellular phones and computers are listed_property under sec_280f sec_274 applies petitioner did not meet the strict substantiation requirement of sec_274 these two expenses therefore are not allowed finally petitioner claimed expenses for supplies uniforms and furniture in excess of the amounts respondent allowed petitioner presented copies of canceled checks as the only evidence in support of these expenses in light of petitioner’s inadequate record keeping and questionable credibility the court declines to accept this evidence therefore respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
